DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 30 July 2021 has been entered. Claims 1-4, 6-14 and 16-31 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al (US 6,524,361) in view of Mann et al (US 9,492,694) in further view of Wurz et al (US 2013/0206759) in further view of Lindsay (US 2,781,941).
Regarding Claim 1, Thornton et al disclose pressure relief device (Col 1, lines 5-9 at Figures 2-3) for a housing (Figure 1 at 12).  The device comprising: 
a wall connecting piece including an insertion connecting piece configured to be at least partially inserted into a housing opening of a housing wall of the housing (see Annotated Figure A; and Figure 1 
Mann et al teach a pressure relief device (Figure 2a) comprising a body (24) that is flame-blocking (Col 7, lines 22-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thornton et al to incorporate the teachings of Mann et al to provide where the body is flame-blocking body.  Doing so would be combining prior art elements (the body of Mann et al with the body of Thornton et al) according to known methods to yield predictable 

    PNG
    media_image1.png
    866
    629
    media_image1.png
    Greyscale

Annotated Figure A

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thornton et al, as modified by Mann et al to incorporate the teachings of Wurz et al to provide a pressure projection is disposed on a free end and a lower side of the pressure edge and projects downward from the pressure edge to engage the flame blocking body.  Doing so would be combining prior art elements (the pressure projection of Wurz et al with the pressure nut of Thornton et al) according to known methods to yield predictable results (to secure the body within the device as taught by Wurz et al (Paragraph 39).

    PNG
    media_image2.png
    285
    389
    media_image2.png
    Greyscale

Annotated Figure B
Lindsay teaches a filtered vent with a pressure nut (generally at 40) and projecting connecting piece section (44) with a tight-fit screw (42) that can be screwed laterally through a bore in the pressure nut (Figure 4) and engage a longitudinally extending surface (44) of the projection connecting piece section to secure the pressure nut to the projecting connecting piece section (Figure 4).

Regarding Claim 3, Thornton et al discloses where the projecting connecting piece section (see Annotated Figure A) includes an outer thread which fits an inner thread of the pressure nut (Figure 4).  
Regarding Claim 4, Mann et al teach where the pressure edge has an outer side that is shaped as a screw-in polygon (Figure 4a of Mann et al).
Regarding Claim 6, Mann et al teach where the flame blocking body is a sintered body (Col 4, lines 64-66) and has a flat upper side (Figure 2a) and a lower side with a flat edge area between the flat upper side and lower side, the flat upper side defining the outer viewing side (Figure 2a). 
Regarding Claim 8, Thornton et al disclose where the insertion connecting piece section has a thread relief groove (see Annotated Figure A) on an end section of the insertion connecting piece section bordering the support flange (see Annotated Figure A).  
Regarding Claim 9, Thornton et al disclose wherein the flame blocking body is inserted without an ignition gap into the longitudinal conduit (Figure 4).  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al (US 6,524,361) in view of Mann et al (US 9,492,694) in further view of Wurz et al (US 2013/0206759) in further view of Lindsay (US 2,781,941) in further view of Thompson et al (US 7,156,890).
Regarding Claim 2, Thornton et al discloses where the longitudinal conduit includes a radially inwardly projecting support step (105) for fixing the insertion position of the flame blocking body, wherein the pressure relief device further comprises a spacer ring arranged between the support step 
Thompson et al teaches a pressure relief device (Figure 3) with a radially inwardly projecting support step (the top portion of 24 against which 92 sets) for fixing the insertion position of the flame blocking body (90), wherein the pressure relief device further comprises a spacer ring arranged between the support step and the flame blocking body (92), the spacer ring directly engaging an axially facing surface of the radially inwardly projecting support step (Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thornton et al, as modified by Mann et al and Wurz et al to incorporate the teachings of Thompson et al to provide for the spacer ring directly engaging an axially facing surface of the radially inwardly projecting support step.  Doing so would be combining prior art elements according to known methods (the spacer ring of Thornton et al with the location of the spacer ring of Thompson et al) to yield predictable results (to provide for a stop that secures the spacer ring within the assembly).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Thornton et al (US 6,524,361) in view of Mann et al (US 9,492,694) in further view of Wurz et al (US 2013/0206759) in further view of Lindsay (US 2,781,941) in further view of Thompson et al (US 7,156,890).
Regarding Claim 7, Thornton et al, as modified by Mann et al and Thompson et al teach all essential elements of the current invention as discussed above except where the spacer ring is formed by a flame-protected or fire-proof material.  
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the spacer ring formed by a flame-protected or fire-proof material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al (US 6,524,361) in view of Mann et al (US 9,492,694) in further view of Shaw et al (US 5,891,223).
Regarding Claim 22, Thornton et al disclose pressure relief device (Col 1, lines 5-9 at Figures 2-3) for a housing (Figure 1 at 12).  The device comprising: 
a wall connecting piece including an insertion connecting piece configured to be at least partially inserted into a housing opening of a housing wall of the housing (see Annotated Figure A; and Figure 1 which shows the housing 12) and configured to be detachably fixed to the housing (Figure 1), the wall connecting piece including a support flange projecting radially outward from the insertion connecting piece and configured to rest on  the outside of an opening edge of the housing opening when the insertion connecting piece is inserted and fixed to the housing (Figure 4; at 105; Annotated Figure A) the wall connecting piece including a projecting connecting piece section (Annotated Figure A) opposite the insertion connecting piece section relative to the support flange, the projecting connecting piece section defining at least a portion of a longitudinal conduit running through the wall connecting piece (within 109) a body (16) replaceably inserted into the longitudinal conduit; and a pressure nut (Annotated Figure A) including a pressure edge projecting radially inward, but does not expressly disclose where the body is flame-blocking and an intermediate connecting piece configured to be arranged between the pressure nut and the wall connecting piece, the intermediate connecting piece including a connection piece end section configured to be threadably connected to the projecting connection piece section and a nut end section configured to be threadably connected to the pressure nut, wherein the intermediate connecting piece includes a pressure step which projects radially inward and loads the flame blocking body with pressure in the direction of the support step and a sprayed water body loaded with pressure by the pressure edge of the pressure nut, the pressure edge configured to contact an outer viewing side of the sprayed water body.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thornton et al to incorporate the teachings of Mann et al to provide where the body is flame-blocking body.  Doing so would be combining prior art elements (the body of Mann et al with the body of Thornton et al) according to known methods to yield predictable results (to allow for a flame-proof vent structure) and simple substitution of one known element for another (the body of Mann et al with the body of Thornton et al) to obtain predictable results (to allow for a flame-proof vent structure).
Shaw et al teach a pressure relief device (Figure 1) comprising an intermediate connecting piece (generally at 20) arranged between the pressure nut (disclosed by Thornton et al) and substantially the support surface (interpreted as the “support flange” as seen in Annotated Figure A), the intermediate connecting piece including a connection piece end section configured to be threadably connected to the projecting connection piece section (21) and a nut end section configured to be threadably connected to the pressure nut (disclosed in Thornton et al), wherein the intermediate connecting piece includes a pressure step which projects radially inward and loads the flame blocking body with pressure in the direction of the support step (the top of 20 against 25) and a sprayed water body (25) loaded with pressure by the pressure edge of the pressure nut, the pressure edge configured to contact an outer viewing side of the sprayed water body (where Thornton et al disclose the pressure nut with the pressure edge (see Annotated Figure A) with an outer viewing side (the upper side)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thornton et al, as modified by Mann et al, to incorporate the teachings of Shaw et al to provide an intermediate connecting piece.  Doing so would be combining prior art elements (the device of Shaw et al with the device of Thornton et al) according to known methods to 
Regarding Claim 23, Shaw et al teach where the pressure step is arranged on a lower end of the nut end section (the top of 20 against 25; where the nut is disclosed in Thornton et al).  
Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Thornton et al (US 6,524,361) in view of Mann et al (US 9,492,694) in further view of Shaw et al (US 5,891,223).
Regarding Claim 24, Thornton et al, as modified by Mann et al and Shaw et al, teach all essential elements of the current invention as discussed above except where the nut end section includes a radially inwardly projecting annular step having an outside diameter that is substantially equal to an outside diameter of the support step.  
It would have been an obvious matter of design choice to provide for a radially inwardly projecting annular step having a diameter substantially equal to an outside diameter of the support step, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding Claim 25, Shaw et al teach where the sprayed water body (25) is arranged on the annular step (at 25) and loaded with pressure by the pressure edge of the pressure nut in the direction of the annular step (where Thornton et al disclose the pressure nut with the pressure edge (see Annotated Figure A), wherein the sprayed water body for protection against sprayed water is a sintered body (abstract).  
Regarding Claim 26, Thornton et al, as modified by Mann et al and Shaw et al, teach all essential elements of the current invention as discussed above except where the sprayed water body and the flame blocking body are produced from the same material.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to (describe modification), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thornton et al (US 6,524,361) in view of Mann et al (US 9,492,694) in further view of Shaw et al (US 5,891,223) in further view of Lindsay (US 2,781,941).
Regarding Claim 30, Thornton et al, as modified by Mann et al and Shaw et al, disclose all essential elements of the current invention as discussed above including wherein the intermediate connecting piece includes a radially outwardly projecting screw-in polygon (where Mann et al teaches a radially outwardly projecting polygon at 16) but fails to expressly disclose a tight-fit screw that can be screwed into the intermediate connecting piece to secure the intermediate connecting piece to the projecting connecting piece section.  
Lindsay teaches a filtered vent with a pressure nut (generally at 44) and projecting connecting piece section (40) with a tight-fit screw (42) that can be screwed laterally into the pressure nut to secure the pressure nut to the projecting connecting piece section (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thornton et al, as modified by Mann et al and Shaw et al, to incorporate the teachings of Lindsay to provide for a tight-fit screw.  Doing so would allow for a firm lock of the pressure nut onto the projecting piece section thereby preventing disassembly of the nut from the projecting piece section, as taught by Lindsay (Col 2, lines 27-32).
Allowable Subject Matter
Claims 10-14 and 16-21 are allowed.
Claims 27-29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Response to Arguments Regarding Claims 1-9 under 35 USC § 103
Applicant's arguments filed 30 July 2021 have been fully considered but they are not persuasive. 
Applicant argues that Lindsay fails to teach where the screw engages “a longitudinally extending surface of the projecting connecting piece section” from Claim 1 because the surface at 44 is angled.  However, this argument is unpersuasive because the angled surface does extend longitudinally from the bottom to the top as seen in the orientation of Figure 4.  The angled surface does also extend radially in addition to extending longitudinally.
Therefore, this argument is unpersuasive.
Response to Arguments Regarding New Claim 22
Applicant's arguments filed 30 July 2021 have been fully considered but they are not persuasive. 
Applicant argues that Shaw et al fails to teach a wall connecting piece, an intermediate connecting piece and a pressure nut.  However, as discussed above and reproduced below, Thornton et al discloses the wall connecting piece (at 12; also see Annotated Figure A) and a pressure nut (see Annotated Figure A), and Shaw et al only teaches the intermediate connecting piece. It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Shaw et al teach a pressure relief device (Figure 1) comprising an intermediate connecting piece (generally at 20) arranged between the pressure nut (disclosed by Thornton et al) and substantially the support surface (interpreted as the “support flange” as seen in Annotated Figure A), the intermediate connecting piece including a connection piece end section configured to be threadably connected to the projecting connection piece section (21) and a nut end section configured to be threadably connected to the pressure nut (disclosed in Thornton et al), wherein the intermediate connecting piece includes a pressure step which projects radially inward and loads the flame blocking body with pressure in the direction of the support step (the top of 20 against 25) and a sprayed water body (25) loaded with pressure by the pressure edge of the pressure nut, the pressure edge configured to contact an outer viewing side of the sprayed water body (where Thornton et al disclose the pressure nut with the pressure edge (see Annotated Figure A) with an outer viewing side (the upper side)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thornton et al, as modified by Mann et al, to incorporate the teachings of Shaw et al to provide an intermediate connecting piece.  Doing so would be combining prior art elements (the device of Shaw et al with the device of Thornton et al) according to known methods to yield predictable results (to provide an additional body element) and simple substitution of one known element for another (the device of Shaw et al with the device of Thornton et al) to obtain predictable results (to provide an additional body element).
Additionally, the Applicant argues that Shaw et al teaches an end stage, and not an intermediate stage.  However, as discussed above and in light of the Applicant’s Specification (which identifies section 31 as the intermediate connecting piece) this piece also comprises an end stage of the pressure release 
Next, Applicant argues that Shaw et al fails to teach a pressure step with projects radially inwards and loads the body with pressure in the direction of the support step.  However, as shown below, Shaw et al teach wherein the intermediate connecting piece includes a pressure step which projects radially inward and loads the flame blocking body with pressure in the direction of the support step (the top of 20 against 25).

    PNG
    media_image3.png
    281
    700
    media_image3.png
    Greyscale

	Last, Applicant argues that Shaw et al fails to teach where the filter is loaded with the pressure nut by a pressure edge.  However, as discussed above, Thornton et al discloses the pressure nut (see Annotated Figure A) with a pressure edge (see Annotated Figure A).
Therefore, this argument is unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753